UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No. 08-80013-CIV-MARRA/JOHNSON

GLOBAL PATENT HOLDINGS, LLC,
Plaintiff,
VS.

PANTHERS BRHC L.L.C. d.b.a.
THE BOCA RATON RESORT & CLUB,

Defendant.

DECLARATION OF BRUCE E. REINHART

I, Bruce R. Reinhart, declare under penalty of perjury as follows:

1. Tam the founding partner of the law firm of Bruce E. Reinhart, P.A., which was
retained to serve as local counsel to Panthers BRHC L.L.C. (“Boca Resort”) in the matter
captioned above because of my knowledge of local practice and procedure.

2. I have been a trial lawyer since 1987, when I passed the Pennsylvania Bar after
receiving my law degree from the University of Pennsylvania Law School. I am also admitted to
practice in Florida, the United States District Court for the Southern District of Florida, the
United States District Court for the Eastern District of Pennsylvania, The United States District
Court for the District of New Jersey, the United States Court of Appeals for the Eleventh Circuit,
the United States Court of Appeals for the Ninth Circuit, and the United States Court of Appeals

for the Sixth Circuit. Iam a member in good standing of all of those bars.
3. I have 20 years experience as a lawyer in the federal criminal justice system and
served as a judicial law clerk to United States District Judge Norma L. Shapiro in the Eastern
District of Pennsylvania and as an Assistant United States Attorney in West Palm Beach, Florida
from 1996 to 2007.

4. I have attached to my Declaration, as Exhibit A, a genuine and complete copy of
the invoices my firm issued for services rendered and disbursements posted as of July 31, 2008.
I have performed additional services since then principally relating to the underlying motion for
attorneys’ fees but those services have not yet been billed.

5. The services I performed and expenses incurred in connection with this matter are
accurately described in the invoices.

6. I believe in good faith that the fees and costs were reasonable and necessary to the

representation.

Executed on September / - , 2008, in West Palm Beach, Florida.

  

“,

 

a
Pa .

z.
Bruce E. Reinhart
Exhibit A
 

Bruce E. Reinhart, P.A.
250 S. Australian Avenue, Suite 1400
West Palm Beach, Florida 33401

Baldridge, Doug Date. 6/18/2008
Venabie LLP

575 7th Street NW

Washington, DC 20004-1601

Regarding: Panthers BRHC LLC
Invoice No: 45

 

Services Rendered

Date Description Hours Rate Charges
3/04/2008 Telephone call with Caroline Gately; review pleadings 0.50 $500.00 $250.00
3/04/2008 Review and file pleadings 0.40 $500.00 $200.00
3/05/2008 Review and file Reply to Opposition to Motion to Strike and 0.30 $500.00 $150.00

Rule 7.1 statement

4/25/2008 Hearing on Motion to Dismiss 2.00 $500.00 $1,000.00

Total Fees - $1,600.00

 

Total New Charges $1 600.00 :

Previous Balance $0.00

Balance Due ___ $1,600.00
 

Bruce E. Reinhart, P.A.

250 S. Australian Avenue, Suite 1400
West Palm Beach, Florida 33401

 

 

Baldridge, Doug Date: 7/30/2008

Venable LLP

575 7th Street NW

Washington, DC 20004-1601

Regarding: Panthers BRHC LLC

Invoice No: 65

Services Rendered

Date Description Hours Rate Charges

7/17/2008 Telephone call with Caroline Gately 0.10 $500.00 $50.00

7/24/2008 Review and file supplemental memorandum 0.10 $500.00 $50.00

Total Fees $100.00 1-7
Total New Charges $100.00
$1,600.00

Previous Balance

Balance Due

$1,700.00

“a
